Opinion issued April 28, 2005










In The
Court of Appeals
For The
First District of Texas




NO. 01–04–01191–CV




RONALD X. GORDON, Appellant

V.

ANNA MARIE MADISON, Appellee




On Appeal from the 212th District Court
Galveston County, Texas
Trial Court Cause No. 04CV0706




MEMORANDUM OPINIONAppellant Ronald X. Gordon has neither established indigence, nor paid all the
required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent), 20.1 (listing requirements for establishing indigence); see also Tex. Gov’t
Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon Supp. 2004-2005) (listing fees
in court of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals). 
After being notified that this appeal was subject to dismissal, appellant Ronald X.
Gordon did not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of
rule); 42.3(c) (allowing involuntary dismissal of case).
          The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Higley.